Name: Regulation (EEC) No 2501/71 of the Commission of 22 November 1971 amending Regulation No 785/67/EEC on the buying-in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 957 23.11.71 Official Journal of the European Communities No L 258/7 REGULATION (EEC) No 2501/71 OF THE COMMISSION of 22 November 1971 amending Regulation No 785/67/EEC on the buying-in of olive oil by intervention agencies Whereas experience has shown that certain variations have occurred in the differences in prices recorded on the market between various qualities of oil ; whereas, consequently, the Annex to the Regulation referred to above should be amended to take account of these variations ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2554/70,2 and in particular Article 11 (5 ) thereof; Whereas Commission Regulation No 785/67/EEC3 of 30 October 1967 on the buying-in of olive oil by intervention agencies, as last amended by Regulation (EEC) No 2214/70,4 fixed the minimum quantities which the intervention agency will accept, taking into account the proportions of the various qualities represented in total virgin olive oil production and of the structure of the olive and olive residue processing industry ; Whereas since the intervention price is fixed at the wholesale stage, those minimum quantities should be altered by fixing them at a level which is as close as possible to the quantities which are traded at that stage; Whereas, in accordance with Article 3 (2 ) of Regulation No 785/67/EEC, a special price increase may be granted for extra and fine virgin olive oil having certain special organoleptic characteristics ; whereas the production of these oils is very limited ; whereas, moreover, for fine virgin oils the characteristics indicated above are liable to deteriorate in a relatively short period; whereas , consequently, the special price increase should be discontinued ; The following shall be substituted for Article 2 of Regulation No 785/67/EEC : a 'Any holder of the olive oil referred to in Article 1 originating in the Community shall be entitled to offer that oil to the intervention agency. The quantities offered must be at least :  500 kilogrammes, if the oil offered is of one of the qualities defined in 1 ( a) or (b ) of the Annex to Regulation No 136/66/EEC;  1000 kilogrammes, if the oil offered is of the quality defined in 1 (c) of that Annex ;  2000 kilogrammes, if the oil offered is of the quality defined in 1 (d) of that Annex or if the quantity offered is divided into two or more parts of different qualities which are defined in 1 of that Annex ;  5000 kilogrammes, if the oil offered is of the quality defined in 4 of that Annex.' 1 OJ No L 172, 30.9.1966, p. 3025/66. Article 2 2 OJ No L 275, 19.12.1970, p . 5 . 3 OJ No 264, 31.10.1967, p. 11 . 4 OJ No L 240, 31.10.1970, p. 67. The Annex to this Regulation shall be substituted for the Annex to Regulation No 785/67/EEC. 958 Official Journal of the European Communities Article 3 Article 4 Article 3 (2) and the second paragraph of Article 8 of This Regulation shall enter into force on the third Regulation No 785/67/EEC shall be deleted . day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1971 . For the, Commission The President Franca M. MALFATTI ANNEX Price increases Price reductions u.a. /100 kg Description and quality within the meaning of the Annex to Regulation No 136/66/EEC (the degree of acidity represents the free fatty acid content expressed as grammes of oleic acid per 100 grammes of oil) u.a. /100 kg Virgin , olive oil, extra Virgin olive oil, fine 14 7 0 Virgin olive oil, semi-fine 4-60 11-60 . Virgin olive oil, lampante, 1 ° Virgin olive oil , lampante, 8 ° Other virgin olive oils , lampante:  of more than 1 ° but less than 8 ° acidity  of more than 8 ° acidity Olive-residue oil 5 ° acidity Other olive-residue oils Reduction increased by 0-10 u.a. for each additional tenth of a degree of acidity Reduction increased by 0-14 u.a. for each additional tenth of a degree of acidity 43-00 Reductions decreased or increased by 0-08 u.a . for each tenth of a degree of acidity less or more